[Cite as Sunset Cove Community Assn., Inc. v. Whetzel, 2022-Ohio-2738.]

               IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                                 LAKE COUNTY

SUNSET COVE COMMUNITY                                 CASE NO. 2021-L-123
ASSOCIATION, INC.,

                Plaintiff-Appellee/                   Civil Appeal from the
                Cross-Appellant,                      Court of Common Pleas

        -v-
                                                      Trial Court No. 2018 CF 001009
DANIEL WHETZEL, et al.,

                Defendant-Appellant/
                Cross-Appellee.


                                             OPINION

                                      Decided: August 8, 2022
                                        Judgment: Affirmed


Robert P. Lynch, Jr., Gallagher Sharp LLP, 1215 Superior Avenue, 7th Floor, Cleveland,
OH 44114 (For Plaintiff-Appellee).

Lindsey A. Wrubel, Eques, Inc., 5989 County Road 77, Millersburg, OH 44654 (For
Plaintiff-Appellee/Cross-Appellant).

Bradley Hull, IV, Cavitch, Familo & Durkin Co., LPA, 1300 East Ninth Street, 20th Floor,
Cleveland, OH 44114 (For Defendant-Appellant/Cross-Appellee).


MARY JANE TRAPP, J.

        {¶1}    Defendant-appellant/cross-appellee, Daniel Whetzel (“Mr. Whetzel”), and

plaintiff-appellee/cross-appellant, Sunset Cove Community Association, Inc. (“Sunset

Cove”), appeal from the judgment entry and decree in foreclosure of the Lake County

Court of Common Pleas. Following a bench trial, the trial court ruled in favor of Sunset

Cove on its claims and on Mr. Whetzel’s counterclaims and awarded Sunset Cove

$3,383.68 in damages, including $1,940 in attorney fees.
       {¶2}      Mr. Whetzel asserts one assignment of error, contending the trial court

abused its discretion in ruling in Sunset Cove’s favor and failing to rule in his favor. Sunset

Cove asserts one cross-assignment of error, contending the trial court abused its

discretion in failing to award attorney fees in its requested amount of $16,401.

       {¶3}      After a careful review of the record and pertinent law, we find as follows:

       {¶4}      (1) We construe Mr. Whetzel’s assignment of error as challenging the

weight of the evidence. Mr. Whetzel has not established the trial court’s judgment is

against the manifest weight of the evidence. The trial court’s findings were supported by

competent, credible evidence in the record, and the trial court did not lose its way or

create a manifest miscarriage of misjustice in weighing the conflicting evidence or in its

credibility determinations.

       {¶5}      (2) Sunset Cove has not established the trial court abused its discretion in

awarding attorney fees of $1,940.

       {¶6}      Thus, we affirm the judgment of the Lake County Court of Common Pleas.

                         Substantive Facts and Procedural History

       {¶7}      Sunset Cove is a homeowners’ association for the Sunset Cove Community

development in Eastlake, Ohio. Property owners within the development are subject to

Sunset Cove’s “Declaration of Covenants, Conditions and Restrictions” (“Declaration”),

bylaws, and “Booklet of Property Information, Rules and Regulations” (“rules and

regulations”).

       {¶8}      In 2012, Mr. Whetzel purchased a unit within the development.

Disagreements between Mr. Whetzel and Sunset Cove arose almost immediately.

       {¶9}      The parties’ primary dispute involved water and sewer charges. Sunset

Cove receives one bill from Lake County based on a water meter serving the entire
                                                2

Case No. 2021-L-123
development. Each of the development’s 34 units has a separate water meter. Owners

must provide a quarterly meter reading to Sunset Cove’s property manager, Quality

Community Management, Inc. (“QCM”). QCM inputs the readings into a spreadsheet,

calculates each owner’s usage, and generates invoices. If an owner fails to provide a

timely meter reading, QCM assesses a $200 estimated charge.                If the owner

subsequently provides a meter reading within that quarter, QCM removes the $200

assessment and uses that reading.

        {¶10} According to Sunset Cove, Mr. Whetzel and his tenants repeatedly failed to

timely report quarterly meter readings, and Mr. Whetzel failed to pay his water and sewer

bills. According to Mr. Whetzel, however, QCM’s billing and accounting methods were

inaccurate, and QCM repeatedly failed to address his stated concerns.

        {¶11} Related to this dispute, QCM’s owner, Mary Miragliotta (“Ms. Miragliotta”),

blocked receipt of Mr. Whetzel’s emails based on his alleged “belligerence” and ordered

her staff to do the same. As a result, Sunset Cove’s counsel began collecting Mr.

Whetzel’s meter readings and sending his invoices. Attorney fees relating to counsel’s

activities were subsequently charged to Mr. Whetzel’s account.

        {¶12} A second dispute involved Mr. Whetzel’s nonpayment of fees, including

assessments for alleged violations of Sunset Cove’s rules and regulations, maintenance

fees, late fees, and attorney fees. Mr. Whetzel disputed the validity of these charges.

        {¶13} A third dispute involved $500 held in escrow at Valley Title and Escrow

Agency (“Valley Title”) pending Mr. Whetzel’s completion of maintenance work to his

deck.   According to Mr. Whetzel, QCM never instructed Valley Title to release the

escrowed funds to him. According to Sunset Cove, however, Mr. Whetzel never provided

notification he had completed the required maintenance work.
                                            3

Case No. 2021-L-123
        {¶14} In 2014, Sunset Cove recorded a certificate of lien with the Lake County

Recorder for Mr. Whetzel’s alleged nonpayment of “assessments and/or special charges”

in the amount of $954.50 plus interest.

        {¶15} In 2018, Sunset Cove filed a foreclosure complaint against Mr. Whetzel and

others1 in the trial court.        Sunset Cove sought a monetary judgment for unpaid

maintenance fees and assessments, which totaled $1,923.70 as of June 11, 2018, and

foreclosure of its lien. Mr. Whetzel filed an answer denying Sunset Cove’s allegations

and asserted counterclaims for breach of contract, unjust enrichment, conversion,

negligence with willful and wanton misconduct, and breach of fiduciary duty. The trial

court twice referred the matter to mediation, which was unsuccessful.

        {¶16} Following discovery, Sunset Cove filed a motion for summary judgment on

Mr. Whetzel’s counterclaims, which Mr. Whetzel opposed. The trial court filed a judgment

entry granting summary judgment to Sunset Cove on Mr. Whetzel’s claims for negligence

and breach of fiduciary duty but denying summary judgment on Mr. Whetzel’s claims for

breach of contract, unjust enrichment, and conversion.

        {¶17} In 2021, the matter proceeded to a bench trial on Sunset Cove’s claims and

on Mr. Whetzel’s remaining counterclaims. Sunset Cove presented testimony from David

Clair (“Mr. Clair”), a former board member and officer of Sunset Cove; Gavin Goszka (“Mr.

Goszka”), an employee of QCM; and Ms. Miragliotta. Mr. Whetzel presented testimony

from Michelle Taylor, an agent at Valley Title; himself; and Ms. Miragliotta. Both sides

also submitted documentary evidence.




1. Sunset Cove also named as defendants Mr. Whetzel’s unknown spouse, if any, his unknown tenants,
Mortgage Electronic Registration Systems, Inc., and the Lake County Treasurer, none of which are parties
to this appeal.
                                                   4

Case No. 2021-L-123
       {¶18} Following the bench trial, the trial court ordered the parties to submit briefs

addressing their respective claims for attorney fees. Sunset Cove requested attorney

fees and expenses totaling $16,401.

       {¶19} The trial court filed a judgment entry finding in favor of Sunset Cove on its

claims and on Mr. Whetzel’s counterclaims and awarding it damages of $3,383.68 plus

costs. This amount consisted of $668.68 in unpaid water and sewer charges; a $50

assessment relating to a prohibited window air conditioner; $65 for underpayment of

maintenance fees; $660 in late fees (i.e., $20 per month over 33 months); and $1,940 in

attorney fees (i.e., $590 incurred prior to Sunset Cove’s filing of the complaint and $1,350

from filing through the bench trial).

       {¶20} Although Sunset Cove had requested a much larger amount of damages,

the trial court found that it failed to meet its burden of proof for certain charges. For

instance, the trial court found Mr. Whetzel was not liable for $1,000 assessed for his

alleged failure to submit meter readings or for any assessments based on his alleged

failures to disclose tenant information.

       {¶21} With respect to attorney fees, the trial court found Sunset Cove was entitled

to fees incurred in attempting to collect past due fees from Mr. Whetzel, including through

the foreclosure, but not for fees incurred for communications made in place of QCM. It

further found that the bills Sunset Cove submitted in support of its request lacked sufficient

detail to determine the work counsel performed and whether it related to the foreclosure

or communications. Finally, the trial court found that Sunset Cove’s request for over

$14,000 in attorney fees was “grossly excessive,” especially given that Mr. Whetzel owed

approximately $2,000 at the time Sunset Cove filed its foreclosure complaint.


                                              5

Case No. 2021-L-123
         {¶22} The trial court held the issue of foreclosure in abeyance for 30 days to permit

Mr. Whetzel to make payment in full. Mr. Whetzel appealed, which this court dismissed

for lack of a final appealable order. See Sunset Cove Community Assn., Inc. v. Whetzel,

11th Dist. Lake No. 2021-L-085, 2021-Ohio-3658. The trial court subsequently filed a

judgment entry and decree in foreclosure. Mr. Whetzel appealed from that entry and

raises the following assignment of error:

         {¶23} “The Trial Court abused its discretion in finding that Defendant-Appellant

Daniel Whetzel breached any agreement with Plaintiff-Appellee Sunset Cove Community

Association, Inc. entitling Plaintiff-Appellee to financial damages and the right of

foreclosure, and that Plaintiff-Appellee Sunset Cove Community Association, Inc. did not

violate any of Defendant-Appellant Daniel Whetzel’s rights such that Defendant-Appellant

Daniel Whetzel was entitled to no financial damages against Plaintiff-Appellee.”

         {¶24} Sunset Cove cross-appealed and raises the following cross assignment of

error:

         {¶25} “The Trial Court erred in finding that the attorney fees of approximately

$14,000 incurred by Plaintiff-Appellee/Cross-Appellant were grossly excessive, and that

the Association was only entitled to a fraction of legal fees incurred due to Defendant-

Appellee’s delinquency.”

                             Manifest Weight of the Evidence

         {¶26} In his sole assignment of error, Mr. Whetzel contends that the trial court

abused its discretion in entering judgment in Sunset Cove’s favor and failing to enter

judgment in his favor. We construe Mr. Whetzel’s assignment of error as challenging the

weight of the evidence.


                                               6

Case No. 2021-L-123
                                    Standard of Review

       {¶27} Under a manifest-weight-of-the-evidence standard of review, “‘[t]he court,

reviewing the entire record, weighs the evidence and all reasonable inferences, considers

the credibility of witnesses and determines whether in resolving conflicts in the evidence,

the [finder of fact] clearly lost its way and created such a manifest miscarriage of justice

that the [judgment] must be reversed and a new trial ordered.’” State v. Thompkins, 78

Ohio St.3d 380, 387, 678 N.E.2d 541 (1997), quoting State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983). “Judgments supported by some competent,

credible evidence going to all the essential elements of the case will not be reversed by

a reviewing court as being against the manifest weight of the evidence.” C.E. Morris Co.

v. Foley Const. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978), syllabus.

       {¶28} “[W]hen reviewing a judgment under a manifest-weight-of-the-evidence

standard, a court has an obligation to presume that the findings of the trier of fact are

correct.” State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 24.

“This presumption arises because the trial judge had an opportunity ‘to view the witnesses

and observe their demeanor, gestures and voice inflections, and use these observations

in weighing the credibility of the proffered testimony.’” Id., quoting Seasons Coal Co., Inc.

v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984). “A reviewing court should

not reverse a decision simply because it holds a different opinion concerning the

credibility of the witnesses and evidence submitted before the trial court. A finding of an

error in law is a legitimate ground for reversal, but a difference of opinion on credibility of

witnesses and evidence is not.” Seasons Coal Co. at 81.




                                              7

Case No. 2021-L-123
                                     Law and Analysis

       {¶29} Sunset Cove’s claims against Mr. Whetzel were premised on his alleged

breaches of its Declaration, bylaws, and rules and regulations. To establish breach of

contract, Sunset Cove was required to establish (1) the existence of a contract; (2)

performance by the plaintiff; (3) breach by the defendant; and (4) damages. Huffman v.

Kazak Bros. Inc., 11th Dist. Lake No. 2000-L-152, 2002 WL 549858, *4 (Apr. 12, 2002).

       {¶30} Mr. Whetzel first argues that Sunset Cove did not prove that the rules he

allegedly violated were binding. However, courts have held that the declarations and

bylaws of a homeowners’ association are contracts between the association and

purchasers. Lisy v. Mayfair Estates Homeowners Assn., Inc., 9th Dist. Summit No.

25392, 2012-Ohio-68, ¶ 29 (Dickson J., concurring in part). Mr. Clair authenticated

Sunset Cove’s recorded Declaration, which was admitted into evidence. The Declaration

provides that all properties in the development are conveyed subject to its “easements,

restrictions, covenants, and conditions.” Article IV, section (b) authorizes Sunset Cove to

“promulgate rules and regulations together with enforcement provisions including the right

to set fines, governing the operation and use of the Property and the Parcels or any

portion thereof.” Mr. Whetzel acknowledged at trial and concedes in his appellate brief

that he was subject to Sunset Cove’s Declaration and rules and regulations. Therefore,

the binding nature of the Declaration and the rules and regulations cannot reasonably be

disputed.

       {¶31} Mr. Whetzel also argues that Sunset Cove did not prove the existence of

the specific rules that he allegedly violated.




                                                 8

Case No. 2021-L-123
       {¶32} As indicated, the trial court found Mr. Whetzel liable for $668.68 in unpaid

water and sewer charges. Article VIII, section (c) of the Declaration provides that each

owner shall “pay water and sewer charges for his Unit * * *.”

       {¶33} The trial court also found Mr. Whetzel liable for a $50 assessment relating

to a prohibited window air conditioner; $65 for underpayment of maintenance fees; and

$660 in late fees (i.e., $20 per month over 33 months). Mr. Clair authenticated Sunset

Cove’s rules and regulations, which were admitted into evidence. Section 51.G. states

that “window air conditioning units and fans are prohibited.” Section 8.B.1 states that

“[t]he Unit Owner shall be responsible for any violation of the Declaration, Bylaws or Rules

by the Unit Owner, guests, or the residents of his/her Unit.” Section 8.B.4.b. authorizes

Sunset Cove to “[l]evy a reasonable enforcement assessment per occurrence” in the

event of a rule violation. In addition, section 28.B. requires unit owners to pay a monthly

maintenance fee, and section 28.D. authorizes Sunset Cove to charge an “administrative

late charge” of $20 per month for “any late payment and on any unpaid balance.” Thus,

competent, credible evidence in the record supports the trial court’s findings, namely the

express provisions in the Declaration and the rules and regulations.

       {¶34} Mr. Whetzel next argues that Sunset Cove failed to send “lawful notice (or

any notice) of most of the claimed rule violations” and ignored his requests for a review.

       {¶35} Section 28.B.5. of the rules and regulations contains provisions that must

be followed “[p]rior to the imposition of an assessment for a rule violation,” including

written notice and a hearing upon request. The trial court found that Mr. Whetzel was not

liable for the tenant disclosure assessment and that Mr. Whetzel testified he would not

challenge the window air conditioner assessment. The latter finding is supported by the

trial transcript. Thus, any alleged lack of due process was rendered moot.
                                             9

Case No. 2021-L-123
       {¶36} Further, Ms. Miragliotta authenticated several letters at trial that were

admitted into evidence, two of which referenced the prohibited window air conditioner.

She testified that she mailed these letters to Mr. Whetzel, they were not returned to her

office, and Mr. Whetzel did not request a hearing. Mr. Whetzel testified that he did not

receive any of the letters but also that he requested a hearing at some unidentified point

in time. To the extent the trial court found Ms. Miragliotta’s testimony to be more credible

on this issue, we conclude it did not clearly lose its way or create a manifest miscarriage

of justice.

       {¶37} Mr. Whetzel next argues that Sunset Cove did not prove that he breached

any obligation owed to it. Specifically, he contends that Sunset Cove did not present

evidence of its mathematical formula for calculating water and sewer invoices or evidence

of its meter readings. By contrast, he showed proof of all of his readings.

       {¶38} With respect to the mathematical formula, Mr. Goszka testified that it existed

within an Excel spreadsheet created prior to his employment at QCM. Ms. Miragliotta

also testified that QCM computed water and sewer invoices by using the spreadsheet.

Thus, competent, credible evidence in the record supports the existence of QCM’s

mathematical formula.

       {¶39} With respect to the meter readings, the trial court stated, “it appears that

QCM did not retain the readings [Mr. Whetzel] submitted, even though there was an

ongoing dispute.” It also stated that Mr. Whetzel “submitted a stack of documents that

included photographs of the meter,” but noted “these were undated and did not show that

they were transmitted to QCM.” The trial court further found that Mr. Whetzel stopped

making payments toward his water and sewer bills in July 2017 and that Mr. Goszka

audited all of Mr. Whetzel’s water and sewer bills and did not discover any errors in the
                                            10

Case No. 2021-L-123
calculations. It ultimately found Mr. Whetzel liable for $668.68 in unpaid water and sewer

charges but not for $1,000 in estimated meter readings. Thus, the trial court effectively

found Sunset Cove’s invoices to be more credible than Mr. Whetzel’s evidence. Upon

review, we conclude that the trial court did not clearly lose its way or create a manifest

miscarriage of justice in reconciling this evidence.

       {¶40} Finally, Mr. Whetzel challenges the trial court’s findings on his

counterclaims for unjust enrichment and conversion, which involved the $500 sum held

in escrow at Valley Title. According to Mr. Whetzel, he showed proof that he completed

the deck maintenance obligations and notified Sunset Cove.

       {¶41} Mr. Whetzel’s “proof” consisted solely of his own trial testimony. The trial

court found Mr. Whetzel failed to meet his burden of proof to establish he completed the

necessary repairs because he provided no photos showing the condition of the deck after

he made the alleged repairs, while Sunset Cove submitted recent photos showing that

the deck was stained in a prohibited color and was in disrepair. Thus, the trial court

effectively found that Mr. Whetzel’s testimony lacked credibility and/or was outweighed

by conflicting evidence. Upon review, we conclude that the trial court did not clearly lose

its way or create a manifest miscarriage of justice in doing so.

       {¶42} In sum, Mr. Whetzel has not established that the trial court’s judgment is

against the manifest weight of the evidence.

       {¶43} Mr. Whetzel’s sole assignment of error is without merit.

                                      Attorney Fees

       {¶44} In its cross-assignment of error, Sunset Cove contends that the trial court

abused its discretion in awarding $1,940 in attorney fees rather than $16,401 as

requested.
                                             11

Case No. 2021-L-123
                                    Standard of Review

       {¶45} In general Ohio follows the “American rule” for the recovery of attorney fees:

a prevailing party in a civil action cannot recover attorney fees as part of the costs of the

litigation. Wilborn v. Bank One Corp., 121 Ohio St.3d 546, 2009-Ohio-306, 906 N.E.2d

396, ¶ 7. However, attorney fees may be awarded pursuant to a statute and/or an

enforceable contract that specifically provides for them. Id.

       {¶46} Here, Sunset Cove was entitled to reasonable attorney fees pursuant to

Article VII, section 1 of the Declaration, which provides that it “shall be entitled to collect

from each delinquent owner all reasonable collection expenses, including not limited to

court costs and reasonable attorney’s fees.” (Emphasis added.) Courts have held that

“[w]hen the contract provides for attorney fees but does not specify the amount of fees

that are awardable, the trial court has discretion to determine the amount of fees

reasonably necessary under the circumstances.” Lake Pointe Townhomes Homeowners’

Assn. v. Bruce, 178 Ohio App.3d 756, 2008-Ohio-5264, 900 N.E.2d 636, ¶ 10 (8th Dist.).

       {¶47} Sunset Cove was also entitled to reasonable attorney fees pursuant to R.C.

5312.13, which applies to a “planned community.” It provides:

       {¶48} “The owners association and all owners, residents, tenants, and other

persons lawfully in possession and control of any part of an ownership interest shall

comply with any covenant, condition, and restriction set forth in any recorded document

to which they are subject, and with the bylaws and the rules of the owners association,

as lawfully amended. Any violation is grounds for the owners association or any owner

to commence a civil action for damages, injunctive relief, or both, and an award of court

costs and reasonable attorney’s fees in both types of action.” (Emphasis added.)

       {¶49} The Supreme Court of Ohio has held:
                                              12

Case No. 2021-L-123
       {¶50} “‘[W]here a court is empowered to award attorney fees by statute, the

amount of such fees is within the sound discretion of the trial court. Unless the amount

of fees determined is so high or so low as to shock the conscience, an appellate court will

not interfere. The trial judge which participated not only in the trial but also in many of the

preliminary proceedings leading up to the trial has an infinitely better opportunity to

determine the value of services rendered by lawyers who have tried a case before him

than does an appellate court.’” (Emphasis added.) Bittner v. Tri-Cty. Toyota, Inc., 58

Ohio St.3d 143, 146, 569 N.E.2d 464 (1991), quoting Brooks v. Hurst Buick-Pontiac-Olds-

GMC, Inc., 23 Ohio App.3d 85, 91, 491 N.E.2d 345 (12th Dist.1985).

                                     Law and Analysis

       {¶51} The Supreme Court of Ohio has outlined a two-step process for a trial court

to follow when determining the amount of reasonable attorney fees. See Bittner at

syllabus. First, the trial court must calculate the number of hours reasonably expended

on the case times an hourly fee. Id. Unreasonably expended hours that may be excluded

are those that are excessive, redundant, or otherwise unnecessary. See State ex rel.

Harris v. Rubino, 156 Ohio St.3d 296, 2018-Ohio-5109, 126 N.E.3d 1068, ¶ 5; Hensley v.

Eckerhart, 461 U.S. 424, 434, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983). This calculation

provides an objective basis on which to make an initial estimate of the value of an

attorney’s services. Bittner at 145. Second, the trial court may modify that calculation by

application of the factors listed in Prof.Cond.R. 1.5(a). See id. at syllabus.

       {¶52} Sunset Cove first challenges the trial court’s finding that its attorney fee

request was “grossly excessive.” It cites Olentangy Condominium Assn. v. Lusk, 10th

Dist. Franklin No. 09AP-568, 2010-Ohio-1023, as an example of an appellate court finding

an attorney fee award of over $23,000 to be reasonable in relation to a damages award
                                              13

Case No. 2021-L-123
of $2,266. However, in Olentangy, a condominium owner challenged the trial court’s

attorney fee award on legal grounds. See id. at ¶ 36-41. In addition, the Tenth District

partially reversed the attorney fee award for impermissibly including the property

manager’s attorney fees. See id. at ¶ 42-45. Thus, Olentangy is inapposite.

       {¶53} Sunset Cove also suggests that the trial court abused its discretion by

denying statutory attorney fees “without sufficient explanation.” However, the cases

Sunset Cove cites in support of its position are readily distinguishable. In Cyrus v.

Journey, 4th Dist. Scioto No. 91CA1988, 1992 WL 50017 (Mar. 11, 1992), the trial court

overruled the appellant’s motion for statutory attorney fees without stating any reasons.

See id. at *2. The Fourth District found that the trial court’s failure to state the basis for

its determination rendered it impossible to conduct a meaningful review as to whether the

trial court abused its discretion. Id. at *4. In Hagans v. Habitat Condominium Owners

Assn., 166 Ohio App.3d 508, 2006-Ohio-1970, 851 N.E.2d 544 (2d Dist.), the trial court

adopted a magistrate’s decision finding that a condominium association was not entitled

to an award of attorney fees in an action to collect an owner’s unpaid fines, despite an

express authorization in the association’s declaration, bylaws, and rules and regulations.

See id. at ¶ 4-5, ¶ 49. The Second District determined that the magistrate erred in failing

to award attorney fees as costs of the suit. Id. at ¶ 49.

       {¶54} Here, the trial court did not deny Sunset Cove’s request for attorney fees.

The trial court acknowledged Sunset Cove was entitled to attorney fees for its collection

efforts against Mr. Whetzel. Rather, it found Sunset Cove was not entitled to the full

amount of its request for reasons fully explained in its judgment entry. Thus, the foregoing

cases do not support Sunset Cove’s assertion.


                                             14

Case No. 2021-L-123
       {¶55} Finally, Sunset Cove contends that its attorney fee request was reasonable

based on the factors set forth in Prof.Cond.R. 1.5(a), which the trial court failed to discuss.

However, by determining that Sunset Cove’s request was “grossly excessive,” the trial

court effectively excluded those hours as being “unreasonably expended” pursuant to the

first prong of Bittner. Thus, the trial court had no occasion to modify its initial calculation

based on the factors in Prof.Cond.R. 1.5(a).

       {¶56} In sum, Sunset Cove has not established that the trial court abused its

discretion in awarding attorney fees of $1,940.

       {¶57} Sunset Cove’s cross-assignment of error is without merit.

       {¶58} For the foregoing reasons, the judgment of the Lake County Court of

Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J.,

JOHN J. EKLUND, J.,

concur.




                                              15

Case No. 2021-L-123